 


113 HR 2326 IH: Medgar Evers House Study Act
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2326 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2013 
Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To authorize the Secretary of the Interior to conduct a special resource study of the Medgar Evers House, located in Jackson, Mississippi, and for other purposes. 
 
 
1.Short title This Act may be cited as the Medgar Evers House Study Act.
2.Special resource study
(a)StudyThe Secretary of the Interior shall conduct a special resource study of the home of the late civil rights activist Medgar Evers, located at 2332 Margaret Walker Alexander Drive in Jackson, Mississippi.
(b)ContentsIn conducting the study under subsection (a), the Secretary shall—
(1)evaluate the national significance of the site;
(2)determine the suitability and feasibility of designating the site as a unit of the National Park System;
(3)consider other alternatives for preservation, protection, and interpretation of the site by Federal, State, or local governmental entities, or private and nonprofit organizations;
(4)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations or any other interested individuals; and
(5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
(c)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 8 of National Park Service General Authorities Act (16 U.S.C. 1a–5).
(d)ReportNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing the results of the study and any conclusions and recommendations of the Secretary. 
 
